January 2, 1931. *Page 171 
The opinion of the Court was delivered by
The defendant was tried at the March, 1930, term of Court of General Sessions for Cherokee County for violation of the prohibition law. The case was submitted to the jury on two counts, one for storing and the other for having in possession intoxicating liquors. The jury returned a verdict of guilty of storing. A motion for a new trial, made on the ground that the evidence was insufficient to warrant the verdict, was overruled, and the defendant appeals.
A review of the testimony is unnecessary and would serve no useful purpose. It is sufficient to say that a careful examination of the record discloses that there was ample evidence to support the verdict. The Court did not err, therefore, in refusing the motion.
Appellant also complains that the verdict was inconsistent, for the reason that the jury found him guilty of storing without finding him guilty of having in possession; but he should not feel aggrieved that he was not found guilty on both counts, a verdict which the jury might very properly have rendered under the testimony.
The judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE and CARTER and MR. ACTING ASSOCIATE JUSTICE COSGROVE concur.